DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The Examiner notes that this after-final amendment is being treated under AFCP 2.0 and is not being entered as the amendments to claim 1 raise new issues that require further consideration and search.

Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive.

Applicants argue that none of the cited references appear to provide for the combination of “the bonding layer has a thickness of about 0.5 µm to about 4 µm, the bonding layer includes a water-based bonding agent or a UV-curable bonding agent, the water-based bonding agent includes at least one selected from the group consisting of polyvinyl alcohol resin and vinyl acetate resins, the UV-curable bonding agent includes epoxy bonding agent and a thickness of the printed layer is about 50% to about 100% of the thickness of the bonding layer” as presently recited.

The Examiner notes that the amendments of “the bonding layer has a thickness of about 0.5 µm to about 4 µm, the bonding layer includes a water-based bonding agent or a UV-curable bonding agent, the water-based bonding agent includes at least one selected from the group consisting of polyvinyl alcohol resin and vinyl acetate resins, the UV-curable bonding agent includes epoxy bonding agent and a thickness of the printed layer is about 50% to about 100% of the thickness of the bonding layer” raises new issues that required further consideration and search.
If these amendments are entered it would overcome the 103(a) rejection of Kim in view of Uchikawa and overcomes the reference of Saito.
In regard to AFCP 2.0, the Examiner found Nakata et al (US 2012/0188638) which discloses the limitations “the bonding layer has a thickness of about 0.5 µm to about 4 µm, the bonding layer includes a water-based bonding agent or a UV-curable bonding agent, the water-based bonding agent includes at least one selected from the group consisting of polyvinyl alcohol resin and vinyl acetate resins, the UV-curable bonding agent includes epoxy bonding agent and a thickness of the printed layer is about 50% to about 100% of the thickness of the bonding layer” and in combination with Kim and Uchikawa would meet claim 1 if the after-final amendment is entered.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785